     Case 19-24216-JKS           Doc 6     Filed 07/23/19 Entered 07/23/19 13:27:57                  Desc Notice
                                          of Missing Photo Page 1 of 1
Form ntcphoto

                                   UNITED STATES BANKRUPTCY COURT


District of New Jersey
MLK Jr Federal Building
50 Walnut Street
Newark, NJ 07102

                                         Case No.: 19−24216−JKS
                                         Chapter: 7
                                         Judge: John K. Sherwood

In Re: Debtor(s) (name(s) used by the debtor(s) in the last 8 years, including married, maiden, trade, and address):
   Alice A. Jay
   aka Alice Ann Jaroszewsky
   108 Meyerville Road
   Chatham, NJ 07928
Social Security No.:
   xxx−xx−3732
Employer's Tax I.D. No.:




                                     Notice of Requirement to Submit Photo ID




        Effective February 7, 2011, the Bankruptcy Court for the District of New Jersey requires all individual and
joint debtors who are not represented by an attorney (or "pro se"), to submit to the Court within 14 days of filing of
the petition, a photocopy of an acceptable form of government issued photo identification. Acceptable forms of
identification are: state issued driver's license, U.S. Government issued passport, state issued photo ID card, military
photo ID card, government employee photo ID card, or other form of government issued photo identification.

      The Clerk having noted the filing of a bankruptcy petition by the above named debtor(s) on 7/23/19, and
having further noted that the debtor(s) is not represented by an attorney and that the debtor's petition was not
accompanied by a copy of an acceptable form of government issued photo identification, the

          debtor
          joint debtor

     is HEREBY NOTIFIED of this request to submit a copy of a government issued photo identification by
August 6, 2019. A copy of this Notice must accompany the photo identification when returned to the Court.




Dated: July 23, 2019
JAN: wdh

                                                                   Jeanne Naughton
                                                                   Clerk
